Letton, J.
The petitioner was arrested, charged with selling intoxicating liquor without a license, in violation of the liquor laws of this state. At the time of his arrest he held a license issued by the city authorities of the city of Lincoln, which by its terms expired at “the hour fixed by the excise board for the closing of places for vending such liquors on the last Monday of this municipal year.” The cáse falls within the points decided in Reusch v. City of Lincoln, ante, p. 828. At the time of his arrest his license was still in effect. He is therefore unlawfully restrained, and is entitled to his discharge.
The judgment of the district court is reversed and the petitioner discharged.
Reversed.